Case 1:17-cv-02318-RBJ Document 34 Filed 01/09/19 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02318-RBJ-CBS

Cidney Fisk,
Plaintiff,
V.

Delta County Joint School District No. 50,

Board of Education of the Delta County School District No. 50,
Superintendent of the Delta County School District No. 50,

Principle of the Delta County High School,

Caryn Webb Gibson, individually,

Derek Mason Carlson, individually,

John Miller, individually and as a teacher at the Delta County High School

Defendants.

 

STIPULATION FOR DISMISSAL

 

The parties, by their attorneys, pursuant to Fed. R.Civ.Proc. 41(a)(1)(ii), stipulate and
agree that the above-captioned matter be dismissed as to all parties and claims, each party to
assume his, her, or its own attorney fees and costs. Plaintiff acknowledges that the allegations in
her Complaint regarding Shawna Magtutu and Holly Teyler-Crowder failing to submit positive
recommendations relating to her are incorrect.

Respectfully submitted this f ; day of January, 2019.
Case 1:17-cv-02318-RBJ Document 34 Filed 01/09/19 USDC Colorado Page 2 of 2

ATTORNEYS FOR PLAINTIFFS:

Af

By; hn.

Atel B. Reid, Atty. Reg. No. of
Andipf A. Springer, Atty. Reg. No. 6793
Springer and Steinberg, P.C.

1600 Broadway, Suite 1200

Denver, CO 80202

Phone: (303) 861-2800

Fax: (303) 832-7116

Email: jspringer@springersteinberg.com
Email: areid@springersteinberg.com
Attorneys for Plaintiff

ATTORNEYS FOR DEFENDANTS:

Alice Conway Powers, Atty. Reg. No.: 47098
Jon J. Olafson, Atty. Reg. No.: 43504

LEWIS BRISBOIS BISGAARD & SMITH LLP
1700 Lincoln Street, Suite 4000

Denver, Colorado 80203

Phone: (303) 861-7760

Fax: (303) 861-7767

Email: Alice.Powers@lewisbrisbois.com

Email: Jon.Olafson@lewisbrisbois.com
Attorneys for Defendants

 
